DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 29, 2021.
Currently, claims 68-97 and 99-107 are pending in the instant application. Claims 73-75, 77-81, 83-84, 90-91, 94, 102-103, and 105-106 are withdrawn from consideration as being directed to non-elected species, there being no allowable generic claim.   
Accordingly, claims 68-72, 76, 82, 85-89, 92-93, 95-97, 99-101, 104, and 107 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - Improper Markush Grouping
Claims 76 and 99 remain rejected for containing an improper Markush grouping of alternatives for the reasons as set forth in the Office action mailed on May 28, 2021 and for the reasons set forth below. 
on November 29, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims as amended “no longer include the recited polymers within a Markush group”, thereby rendering the rejection moot. In response, it is noted that the mere deletion of the phrase “selected from” in the claims does not render the rejection moot because “the phrase “Markush claim” means any claim that recites a list of alternatively useable species regardless of format.” (emphasis added). See MPEP §2173.05(h). Note that claims 76 and 99 recite a list of nine different polymer species in an alternative manner (see “or” in line 3). As such, claims 76 and 99 do recite a Markush grouping of alternatives regardless of format, wherein the Markush grouping is improper as noted in the last Office action. 
Accordingly, this rejection is maintained.

Claim Rejections - 35 USC §112
Claims 76 and 99 remain rejected under 35 U.S.C. 112(b) as failing to particularly point out and distinctly claim the subject matter for the reasons as set forth in the Office action mailed on May 28, 2021 and for the reasons set forth below. 
Applicant's arguments filed on November 29, 2021 have been fully considered but they are not persuasive. Applicant argues that pages 56-57 of the specification clearly explain “what is denoted by the asterisk” in the recited polymers. Contrary to applicant’s argument, there is no disclosure whatsoever that explains what the asterisk in Polymers F, I, K, M, O, and T represents. Further, even if “what is denoted by the asterisk” is disclosed at pages 56-57 of the specification, the claims must particularly point out and distinctly claim what each asterisk represents in Polymers F, I, K, M, O, and T, because the alleged explanation at pages 56-57 of the specification, if indeed exists, is not a clear definition of the asterisk in the recited Polymers, nor does the asterisk symbol in the claimed Polymers have an art-accepted, universally recognized meaning that is unequivocally clear and unambiguous. 
.  

Claim Rejections - 35 USC §112
Claims 68-72, 76, 82, 85-89, 92-93, 95-97, 99-101, 104, and 107 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on May 28, 2021 and for the reasons set forth below. 
Applicant's arguments filed on November 29, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are amended to recite “at least one of R3 and R4 being H”, thereby excluding polymers C, D, E, G, and N. For discussion purpose, polymers G and N are copied below.

    PNG
    media_image1.png
    312
    283
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    227
    331
    media_image2.png
    Greyscale

As shown above, both polymers have H for each of R3 and R4. 
In addition, the amended claims do encompass polymer H, which has no ability to provide intracellular delivery of an siRNA molecule as indicated in the last Office action, because polymer H consisting of x has no relevance to R3 and R4. 
Hence, the instant claims as amended fully encompass non-functional polymers that fail to provide intracellular delivery of siRNAs. In addition, the amended claims are not sufficient to support that the instant specification is deemed to “adequately describe the required structure-function correlation for the entire genus of polymers” as set forth in the last Office action. The disclosed species excluding the non-functional polymers (e.g., G and N) are not diverse in one or two or three of x, y, z, u, v, and w with a limited variability in mol %, wherein most species commonly have y and u. As such, the limited number of species having a limited structural variety as disclosed in the instant specification are not representative of the entire genus as they fail to describe a sufficient variety of species to reflect the variation within the genus, especially in view of the unpredictable operability of polymers as evidenced by the species that failed to provide a polymer function for intracellular delivery of a nucleic acid.  
See MPEP §2163: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” (emphasis added).	 
In light of the above, the instant specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented and had possession of the entire genus claimed in the instant case. Accordingly, this rejection is maintained. 

        New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 68-72, 76, 82, 85-89, 101, and 104 recite “provided that at least one of x, y and z ranges from 10 to 100 mol %, and provided that: (i) x ranges from 50 to 100 mol %, y is lower than 40 mol %”. In addition, claim 72 recites that the “y” of claim 68 “ranges from 10 to 100 mol %.”
Hence, the instant claims simultaneously recite “y” is “from 10 to 100 mol %” and is also “lower than 40 mol %”. As such, the claims recite conflicting mol % limitations for “y” because the range of 40-100 mol % encompassed by “10 to 100 mol %” conflicts with “lower than 40 mol %”. Therefore, the exact range of mol % for “y” claimed by the instant claims is unclear.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 68-72, 76, 82, 85-89, 92-93, 95-97, 99-101, 104, and 107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims as amended recite new ranges of mol% for x, y, z, u, and v. 
when  v ranges from 10 to 80 mol %, u ranges from 10 to 80 mol %” and the combinatorial ranges such that “v ranges from 10 to 80 mol %, and at least one of x, y and z ranges from 10 to 80 %.” 
Accordingly, the instant claims introduce new matter that is not supported by the specification as originally filed. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635